DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedeli (US 20220161819 A1) in view of Ikuta (US 20160221574 A1).
	Regarding claim 1, Fedeli teaches
	Control system (1) see FIG. 1 automotive Electronic Control Unit (ECU) which is designed and intended for use in a host motor vehicle (10) and to detect a preceding vehicle in the surroundings of the host motor vehicle (10) from surroundings data acquired by means of a surroundings sensor system (3) of the host vehicle (10), to capture operating data of the host motor vehicle (10) by means of a driving state sensor system (5) of the host motor vehicle (10), and, See at least FIG. 3 and [0058]-[0064] where motor vehicle 1 is equipped with an automotive electronic speed control system 1. The motor vehicle 1 comprises automotive systems 2 comprising a sensory system suitable for detecting surroundings data and operating data of the host motor vehicle such as a steering wheel angle, yaw rotation, longitudinal and lateral accelerations, geographical position, and detecting the presence of obstacles in front of the motor vehicle 1. The automotive system also comprises 
in a recording mode, to capture and store operating data and/or surroundings data of the host motor vehicle (10), and, in a playback mode, to set an acceleration and/or a speed of the host motor vehicle (10) depending on the operating data stored in the recording mode and/or the surroundings data stored in the recording mode, See at least [0084]-[0091] where the ECU 6 is programmed to receive cruise control data from a user terminal 5, the data including recognizing and storing recurring paths or routes travelled by the motor-vehicle 1. For each of the recognized recurring paths or routes, learning and storing one or more driver-specific driving speed profiles, and using the stored driving speed profiles to implement the cooperative cruise control. In [0103]-[0109], if the system recognizes the motor vehicle 1 is travelling on a recurrent path, the system determines a driving speed to be used as a cruise speed of the motor vehicle in the current position of the motor vehicle and transmits the determined driving speed to the ECU in order to implement the Cruise Control (CC) or Adaptive Cruise Control (ACC) function.

Fedeli teaches all of the elements of the current invention as stated above except
wherein the control system (1) is designed and intended to interrupt the playback mode as soon as the time interval between the host motor vehicle (10) and the preceding vehicle falls below a predefined time interval. 
Ikuta teaches it is known to provide the above elements. See at least Abstract where, based on a distance and a relative speed between a host vehicle and a forward obstacle (preceding vehicle), the controller calculates a collision prediction time of a collision between the forward obstacle and the host vehicle. Then, if the collision prediction time is less than or equal to a predetermined threshold, the controller executes a predetermined control (interrupts the playback mode) reducing a probability of the collision between the host vehicle and the preceding vehicle. Also see at least [0103] where an example of a predetermined control includes actuating brakes of the vehicle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Fedeli to incorporate the teachings of Ikuta and provide the control system designed and intended to interrupt the playback mode as soon as the time interval between the host motor vehicle and the preceding vehicle falls below a predefined time interval. In doing so, the system provides “a timing of executing a predetermined control that reduces a probability of the collision between the forward obstacle and a host vehicle based on a distance between the host vehicle and the forward obstacle at that time.” [0006]

Regarding claim 2, Fedeli in view of Ikuta teaches
Control system (1) according to claim 1, which is designed and intended to store a marking data set comprising operating data and/or surroundings data when the recording mode is activated, and to assign a time stamp and/or a current position of the host motor vehicle (10) to the marking data set. See at least Fedeli [0078]-[0087] where the user terminal 5 and ECU 6 are programmed to communicate with each other by way of V2D and Dv2 communication systems. The user terminal 5 is equipped with a software application (APP 12 shown in FIG. 3) which is designed to cause the user terminal 5 to display on an electronic display of the user terminal 5 a GUI designed to allow a user to activate the CC or ACC function. According to [0087], the user terminal 5 is capable of recognizing and storing recurring paths or routes travelled by the motor vehicle 1 by a specific driver, learning and storing one or more driver-specific driving speed profiles, and using the stored driving speed profiles to implement the Cooperative Cruise Control. See at least [0095] where, based on start and end commands imparted by the user, the range of time associated with recurring paths are recorded at specific geographic locations of the motor vehicle 1.

Regarding claim 3, Fedeli in view of Ikuta teaches
Control system (1) according to claim 2, which is designed and intended to set the acceleration and/or speed of the host motor vehicle depending on the accelerations and/or speeds stored in the recording mode. See at least Fedeli [0103]-[0109] where, if the system recognizes the motor vehicle 1 is travelling on a recurrent path, the system determines a driving speed to be used as a cruise speed of the motor vehicle in the current position of the motor vehicle and transmits the determined driving speed to the ECU in order to implement the Cruise Control (CC) or Adaptive Cruise Control (ACC) function.

Regarding claim 4, Fedeli in view of Ikuta teaches
Control system according to claim 3, which is designed and intended to precisely set the acceleration and/or speed of the host motor vehicle to an acceleration and/or a speed stored in the recording mode. See preceding logic for claim 3 and also see at least Fedeli [0100] where the geographical positions of the motor vehicle 1 may be defined based on elapsed time and distance travelled from the previous defined geographical position and the curvature of the path, so that the defined geographical positions are less dense along straight sections of the path and denser along bends, in order to improve precision of the definition of the recurring paths or routes.

Regarding claim 5, Fedeli in view of Ikuta teaches
Control system according to claim 1, which is designed and intended to activate the recording mode upon an input action by a user of the host motor vehicle. See at least Fedeli [0078]-[0087] where the user terminal 5 is equipped with a software application (APP 12 shown in FIG. 3) which is designed to cause the user terminal 5 to display on an electronic display of the user terminal 5 a GUI designed to allow a user to activate the CC or ACC function. According to [0087], the user terminal 5 is capable of recognizing and storing recurring paths or routes travelled by the motor vehicle 1 by a specific driver, learning and storing one or more driver-specific driving speed profiles, and using the stored driving speed profiles to implement the Cooperative Cruise Control. 

Regarding claim 6, Fedeli in view of Ikuta teaches
Control system according to claim 1, which is designed and intended to set the acceleration and/or speed of the host motor vehicle to an acceleration and/or a speed which is determined on the basis of the operating data and/or surroundings data stored in the recording mode. See at least [0103]-[0109] where, if the system recognizes the motor vehicle 1 is travelling on a recurrent path, the system determines a driving speed to be used as a cruise speed of the motor vehicle in the current position of the motor vehicle and transmits the determined driving speed to the ECU in order to implement the Cruise Control (CC) or Adaptive Cruise Control (ACC) function. The driving speed is determined based on the driving speeds in the collection of driving speeds to be used as a cruise speed of the motor-vehicle 1 in the current geographical position of the motor vehicle 1.

Regarding claim 9, Fedeli in view of Ikuta teaches
Control system according to claim 6, which is designed and intended to compare current operating data and/or surroundings data with the marking data set when the playback mode is activated, and to activate the playback mode if a sufficient match between operating data and/or surroundings data and the marking data set is determined. See at least Fedeli [0104] where, the user terminal 5 is configured to determine a current position of the motor vehicle 1 and compare the current position with the disseminated geographical positions at which the driving speed collections are stored, and when the current position corresponds to one of the disseminated positions, the system determines a driving speed to e used as a cruise speed of the motor vehicle 1.

Regarding claim 10, Fedeli in view of Ikuta teaches
Control method for use in a host motor vehicle, in which a preceding vehicle in the surroundings of the host motor vehicle is detected by means of surroundings data acquired from a surroundings sensor system of the host motor vehicle, operating data of the host motor vehicle are captured by means of a driving state sensor system of the host motor vehicle, operating data and/or surroundings data of the host motor vehicle are captured and stored in a recording mode, an acceleration and/or a speed of the host motor vehicle is set in a playback mode, depending on the operating data stored in the recording mode and/or the surroundings data stored in the recording mode, and wherein the playback mode is interrupted as soon as the time interval between the host motor vehicle and the preceding vehicle falls below a predefined time interval. See preceding logic for claim 1.



Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedeli in view of Ikuta as applied to claim 1 above, and further in view of Tan (US 20150284008 A1).

Regarding claim 7, Fedeli in view of Ikuta teaches
Control system according to claim 1, which is designed and intended to adjust an actual speed of the host motor vehicle to a settable target speed in a standard control mode, which can be interrupted by manual control interventions, by setting the acceleration of the host motor vehicle, or to set a predefined time interval between the host motor vehicle and a preceding motor vehicle in the same lane, if the preceding motor vehicle is moving at a speed which is lower than the target speed, by setting the acceleration of the host motor vehicle, and 
See at least Fedeli [0112] where the APP 12 is designed to cause the user terminal 5 to determine the driving speed to be used as the cruise speed of the motor vehicle 1 in the current geographical position of the motor vehicle by selecting one specific driving speed from within the associated collection of driving speeds associated with the current position of the motor vehicle.
Fedeli in view of Ikuta teaches all the elements of the current invention as stated above except
to capture and store operating data and/or surroundings data of the host motor vehicle in the recording mode when the standard control mode is interrupted by manual control interventions.
Tan teaches it is known to provide the above elements. See at least [0023]-[0024] where the system comprises a customizable or personalized adaptive cruise control system. The system monitors a driver’s driving behavior in various driving conditions and stores to memory the different driving maneuvers that the driver typically undertakes and the system adjusts the ACC parameters to control the various drive assistance systems or systems. In response to the user input, the system may control the vehicle brakes, steering and/or accelerator, etc. Also see [0018] where the personalization algorithm 16 processes data received via various inputs to create a personalized parameter set 20, which comprises, for example, a following gap parameter that determines at what gap the host vehicle follows a preceding vehicle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Fedeli in view of Ikuta to incorporate the teachings of Tan and provide the system configured to capture and store operating data and/or surroundings data of the host motor vehicle in the recording mode when the standard control mode is interrupted by manual control interventions. In doing so, “when the driver assistance system (such as an adaptive cruise control system or the like) is activated, the system may control the acceleration/deceleration/steering of the vehicle in a manner that is preferred by the particular driver. [0004]

Regarding claim 8, Fedeli in view of Ikuta and Tan teaches
	Control system according to claim 1, which is designed and intended to determine a route in the region in front of the host motor vehicle from operating and/or surroundings data stored in the recording mode, and 
to limit the acceleration and/or speed of the host motor vehicle in accordance with the determined route in the playback mode and/or in the case of manual control of the host motor vehicle. See at least Tan [0009] where a vehicle driver assist system may use one or more sensors of the vehicle to detect objects near the vehicle and in the predicted path of the vehicle in order to assist a driver in maneuvering the vehicle in a forward and/or rearward direction. Also see at least [0016] where the personalization algorithm 16 is in communication with environment sensors such as a camera which is adapted to sense information of the surroundings of the host vehicle. The camera is configured to determine a speed limit that may apply according to the path. In [0018], the personalization parameter set 20 comprises parameters that determine the ACC system’s response to particular driving scenarios, such as a desired following gap that determines at what time gap the host vehicle follows a preceding vehicle.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./06/04/2022             Examiner, Art Unit 3661                                                                                                                                                                                           
/Elaine Gort/             Supervisory Patent Examiner, Art Unit 3661